Citation Nr: 0629742	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  00-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
February 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1999 by the Department of Veterans Affairs (VA) Buffalo, New 
York Regional Office (RO), which, in pertinent part, denied 
the veteran entitlement to an increased evaluation for his 
service connected hypertension. 

This case was previously before the Board and, in July 2001, 
September 2003, and May 2005, it was remanded to the RO for 
further evidentiary development.  While the requested 
development has been completed, for reasons that will be 
explained below this case is again being remanded.

In May 2005, the Board also remanded the issue of an 
increased evaluation for the veteran's service-connected 
hemorrhoids to the RO for further development.  While in 
remand status, the disability evaluation for this disorder 
was increased by an October 2005 RO rating action from 0 
percent to 20 percent, effective from March 1999.  As this 
was a complete grant of the benefit sought, further appellate 
review of this issue will not be undertaken by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim.  
This includes, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  As part of this remand, the 
veteran is to be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Pursuant to the last Board remand in May 2005, a VA 
examination was performed in June 2005.  The physician was 
requested to provide an opinion as to the likelihood that the 
veteran's hypertension is controllable with proper 
medications and whether the veteran is capable of such 
control.    However, a nurse practitioner, and not a 
physician (as ordered), conducted the examination and failed 
to provide the opinion requested.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran, in a statement received in February 2006, has 
requested that outpatient progress notes be obtained from the 
VA Medical Center in Syracuse, New York, relating to 
treatment received since January 2006.  The Board is obliged 
to consider all pertinent existing VA clinical records in an 
increased rating appeal, especially when specifically 
requested that we do so.

 Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal if 
service connection is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain copies of the 
veteran's progress notes from the VA 
Medical Center in Syracuse, New York 
covering the period from January 2006 to 
the present.

3.  The veteran should be afforded a VA 
examination to evaluate the severity of 
his hypertension.  The claims folder 
should be made available to the physician 
for review before the examination.  
Following a review of the claims folder 
and an evaluation of the veteran, the 
physician is to indicate whether the 
diastolic pressure is: predominantly 130, 
120, 110, or 100, or the systolic 
pressure is predominantly 200 or 160; or 
whether the veteran requires continuous 
medication for control.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjuducate the issue on appeal 
with consideration of the evidence 
obtained in response to the above 
development.

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


